Exhibit 10.6

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT (this “Assignment”) is
entered into between Elco LR OPT II REIT LP, a Delaware limited partnership
(“Assignor”), and Landmark Apartment Trust of America Holdings, LP, a Virginia
limited partnership (“Assignee”), as of July 1, 2013.

RECITALS

A. Pursuant to the terms of that certain Membership Interest Purchase Agreement,
dated as of November 26, 2012, by and among Elco Landmark Residential Holdings
LLC, a Delaware limited liability company (“ELRH”), Hunt Commercial Realty
Partners III, L.P., as successor in interest to TRECAP Commercial Realty
Partners III, L.P., (“Hunt Partners III”) and ADMG FairCave Partners LP, a
Florida limited partnership (“ADMG FairCave”), as amended by the First Amendment
to Membership Interest Purchase Agreement, Second Amendment to Membership
Interest Purchase Agreement, Third Amendment to Membership Interest Purchase
Agreement and Fourth Amendment to Membership Interest Purchase Agreement (as so
amended to date, collectively, the “Purchase Agreement”), as assigned by ELRH to
Assignor pursuant to that Assignment and Assumption of Purchase Agreement dated
as of the date hereof, Assignor agreed to purchase, and Hunt Partners III agreed
to sell the Membership Interests (as such term is defined in the Purchase
Agreement).

B. Assignor wishes to assign to Assignee, and Assignee wishes to assume from
Assignor, all of Assignors right, title and interest, in, to and under the
Purchase Agreement and all of Assingor’s obligations under that certain
Assignment and Assumption of Purchase Agreement (the “Assignment and
Assumption”), dated on or about the date hereof and relating to the Purchase
Agreement, in exchange for consideration consisting of 773,876 limited
partnership units in Assignee (OP Units”).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements and undertakings of the parties set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:

1. Recitals. The above recitals are incorporated herein by reference.

2. Representations. Assignor represents and warrants to Assignee that
(i) Assignor is the owner of all of the right, title and interests of the Buyer
(as defined in the Purchase Agreement) (the “Buyer’s Interest”), and Assignor
has not assigned or encumbered the Buyer’s Interest except pursuant to this
Assignment , (ii) the Purchase Agreement is in full force and effect,
(iii) Assignor is not in default under any provision of the Purchase Agreement,
(iv) to the best of Assignor’s knowledge, there is no default by the Seller (as
defined in the Purchase Agreement) under the Purchase Agreement, (v) Assignor
will execute such further assurances with respect to the Purchase Agreement as
may be reasonably requested by Assignee, and (vi) the Purchase Agreement has not
been amended or modified except as described herein.

3. Assignment and Assumption. Assignor hereby assigns (i) all of its right,
title and interest in, to and under the Purchase Agreement and (ii) all of its
obligations under the Assignment and Assumption, including, without limitation,
its obligations under 3(b) thereof, to Assignee as of the date hereof
(collectively, the “Contract Rights Assignment”). Assignor shall have no further
rights whatsoever under the Purchase Agreement or Assignment and Assumption
Agreement. Assignee hereby accepts the foregoing Contract Rights Assignment as
of the date hereof, and assumes and agrees to perform all duties and obligations
of Assignor under the Purchase Agreement and Assignment and Assumption Agreement
which arise from and after the date hereof, provided that neither Assignor nor
Assignee shall have any liability whatsoever to each other in the event that
Assignee fails or is unable to acquire the Property.



--------------------------------------------------------------------------------

4. Consideration. Assignee shall issue and sell to Assignor 773,876 OP Units in
exchange for the Contract Rights Assignment.

5. Deliveries by Assignor. In connection with the execution and delivery of this
Assignment, Assignor shall execute and deliver to Assignee a duly executed tax
protection agreement in the form attached hereto as Exhibit A (the “TPA”).

6. Deliveries by Assignee. In connection with the execution and delivery of this
Assignment, Assignee shall execute and deliver to Assignor (i) certificates
evidencing the approval of the issuance of OP Units to be issued by the Assignee
to the Assignor and (ii) a duly executed counterpart to the TPA.

7. Indemnification. Assignor agrees to defend and hold Assignee free and
harmless from any and all losses, liabilities, obligations, debts and expenses
first arising under or with respect to the Purchase Agreement prior to the date
hereof. Assignee agrees to defend and hold Assignor free and harmless from any
and all losses, liabilities, obligations, debts and expenses first arising under
or with respect to the Purchase Agreement on or after the date hereof.

8. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.

9. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Each counterpart may be delivered
by facsimile transmission. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto.

10. Governing Law. This Assignment shall be governed by the laws of the State of
Delaware.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

This Assignment and Assumption of Purchase Agreement is executed as an
instrument under seal of the date set forth above.

 

ASSIGNOR: Elco LR OPT II REIT LP,
a Delaware limited partnership By:   Elco LR OPT II REIT GP LLC,   its general
partner   By:  

/s/ Elizabeth Truong

    Name:   Elizabeth Truong     Title:   Authorized Signatory ASSIGNEE:
Landmark Apartment Trust of America, LP,
a Virginia limited partnership By:   Landmark Apartment Trust of America, Inc.,
  its general partner   By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

TPA

[See attached.]